 


109 HRES 61 IH: Recognizing the unique effects that proposals to reform Social Security may have on women.
U.S. House of Representatives
2005-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 61 
IN THE HOUSE OF REPRESENTATIVES 
 
February 1, 2005 
Ms. DeLauro (for herself, Ms. Millender-McDonald, Ms. Jackson-Lee of Texas, Ms. McCollum of Minnesota, Mrs. McCarthy, Mrs. Jones of Ohio, Ms. Solis, Ms. Woolsey, Ms. Bordallo, Mrs. Capps, Ms. Lee, Ms. Waters, Ms. Kaptur, Ms. Linda T. Sánchez of California, Ms. Watson, Mrs. Lowey, Ms. Zoe Lofgren of California, Ms. Baldwin, Ms. Slaughter, Mr. Smith of Washington, Mr. Kennedy of Rhode Island, Mr. Lantos, Mr. Kucinich, Mr. Schiff, Mr. Moran of Virginia, Mr. Honda, Mr. Emanuel, Mr. Wexler, Mr. Kildee, Mr. Nadler, Mr. McGovern, Mr. Rangel, Mr. Stark, and Mr. Al Green of Texas) submitted the following resolution; which was referred to the Committee on Ways and Means
 
RESOLUTION 
Recognizing the unique effects that proposals to reform Social Security may have on women. 
 
Whereas Social Security is a successful, efficient middle-class retirement program;
Whereas Social Security provides a predictable, guaranteed benefit for women, who tend to live longer than men and have fewer lifetime earnings;
Whereas the Social Security benefit structure is of particular importance to low-wage women, especially widows and wives of retirees; 
Whereas Social Security is the only source of retirement income for 29 percent of unmarried elderly women; 
Whereas women represent 58 percent of all Social Security beneficiaries aged 62 and older and approximately 70 percent of beneficiaries aged 85 and older; 
Whereas without Social Security, 52 percent of white women, 65 percent of African American women, and 61 percent of Hispanic women over 65 years of age would live in poverty; 
Whereas women reaching age 65 in 2004 are expected to live, on average, an additional 20 years compared with 17 years for men; 
Whereas women’s earnings relative to men are 77 percent in 2002; 
Whereas at the end of 2003, women’s average monthly retirement benefit was $798, and men’s average benefit was $1,039; 
Whereas elderly women are less likely than elderly men to have significant income from pensions other than Social Security; and 
Whereas for unmarried women––including widows––aged 65 and older, Social Security comprises 52 percent of their total income, contrasted with 38 percent of unmarried elderly men’s retirement income and 35 percent of elderly couples’ income: Now, therefore, be it  
 
That the House of Representatives recognizes the unique obstacles that women face in ensuring retirement security and survivor and disability stability and the essential role that Social Security plays in guaranteeing inflation-protected financial stability for women throughout their entire old age, and it is the sense of the House of Representatives that the Congress and the President should take these factors into account when considering proposals to reform the Social Security system. 
 
